DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/15/2021 is acknowledged.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.

	Claims 1-12 are examined on the merits.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. See responses below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection Necessitated by Amendments) Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 11 recite, 
“d) selecting one of the plurality of virus cultures as a selected virus culture; and
e) further passaging the selected virus culture in the same cell line,
wherein the selected virus culture is a virus culture with a dilution factor having a highest measured cell viability, provided that the selected virus culture is a virus culture with a dilution factor having a highest measured HA titer when measured (HA) titers (except for 0) of two or more of the plurality of virus cultures are different by a factor of 4 times or more.”; and 

 	“d) selecting one of the plurality of virus cultures as a selected virus culture; and
	e) further passaging the selected virus culture in the same cell line to prepare an influenza working virus seed stock,
wherein the selected virus culture is a virus culture with a dilution factor having a highest measured cell viability, provided that the selected virus culture is a virus culture with a dilution factor having a highest measured HA titer when measured (HA) titers (except for 0) of two or more of the plurality of virus cultures are different by a factor of 4 times or more.”

	However, the requirement of selecting a virus culture with a dilution factor having a highest measure cell viability and also having a highest measured HA titer when “two or more of the plurality of virus cultures are different by a factor of 4 times or more” is unclear.  As written, the wherein clause in both claims appear to require that at least two virus cultures from separate host cell cultures having the same dilution factor (having the same “highest measured cell viability”) are analyzed for HA titers.  If one virus culture is at least 4 times higher than the other culture, that higher virus culture is selected.  Since the claims require that the same dilution factor cell culture is used to passage what appears to be a plurality (at least two) selected virus cultures, wouldn’t the influenza HA titers be similar to each other and not be at least a factor of 4 different.  In addition, it would appear that the claimed method should be requiring that two different dilution factor host cell cultures are used to arrive at the “two or more of the plurality of virus cultures”.  
Claims 2-10 and 12 are also rejected since they depend from claims 1 or 11 and do not further remedy this deficiency.  	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection Maintained) Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PLoS ONE, 2015, Vol. 10, No. 11) and Abdoli et al. (Biotechnology Letters, 2016, Vol. 38, pages 941-948).
A method of preparing an influenza working virus seed stock, the method comprising:
a) infecting a cell line adapted to serum-free culture and suspension culture with an
influenza vaccine virus such that the infecting is carried out at a plurality of dilution factors,
relative to a proportion of the influenza vaccine used to perform the infecting, to obtain a
plurality of infected cell lines at different dilution factors:
b) culturing the plurality of infected cell lines, to obtain a plurality of virus cultures at the different dilution factors; 

c) measuring cell viability of each of the plurality of virus cultures, and performing a
hemagglutination assay (HA) on each of the plurality of virus cultures:
d) selecting one of the plurality of virus cultures as a selected virus culture; and
e) further passaging the selected virus culture in the same cell line,
wherein the selected virus culture is a virus culture with a dilution factor having a highest measured cell viability, provided that the selected virus culture is a virus culture with a dilution factor having a highest measured HA titer when measured (HA) titers (except for 0) of two or more of the plurality of virus cultures are different by a factor of 4 times or more.
The cell line adapted to serum-free culture and suspension culture is an MDCK cell line.
The infected cell line is cultured with stirring at a rate of 10 rpm to 150 rpm at 32°C to 38°C for 1 day to 3 days.
The selected primary culture is serially passaged twice or more or is frozen and stored in the temperature range of -50°C to -80°C and is passaged twice or more.
The cell viability of the selected culture is at least 50%.
The hemagglutination assay (HA) titer of the selected culture is 0 or at least about 100.
The dilution factors are 1/1 to 1/10,000.

A method of producing an influenza vaccine, comprising producing an influenza working virus seed stock prepared by the method according to claim 1 on a large scale and attenuating or inactivating the influenza working virus seed stock.
The infectivity of the influenza working virus seed stock is higher than that of the influenza vaccine virus before passage.

A method of increasing the infectivity of an influenza working virus seed stock, the method comprising:
a) infecting a cell line adapted to serum-free culture and suspension culture with an
influenza vaccine virus such that the infecting is carried out at a plurality of dilution factors,
relative to a proportion of the influenza vaccine used to perform the infecting, to obtain a
plurality of infected cell lines at different dilution factors:
b) culturing the plurality of infected cell lines, to obtain a plurality of virus
cultures at the different dilution factors;
c) measuring cell viability of each of the plurality of virus cultures, and performing a
hemagglutination assay (HA) on each of the plurality of virus cultures;
d) selecting one of the plurality of virus cultures as a selected virus culture; and
e) further passaging the selected virus culture in the same cell line to prepare an influenza working virus seed stock,
wherein the selected virus culture is a virus culture with a dilution factor having a highest measured cell viability, provided that the selected virus culture is a virus culture with a dilution factor having a highest measured HA titer when measured (HA) titers (except for 0) of two or more of the plurality of virus cultures are different by a factor of 4 times or more.

The cell line adapted to serum-free culture and suspension culture is an MDCK cell line.

Response to arguments:
Applicants arguments have been considered, however, they are not persuasive: 
	Applicant’s amendment to claims 1 and 11 summarized in the preceding rejection render part of the claimed methods unclear.  Therefore, analysis of these methods will focus on whether the prior art teaches or suggests using a cell line in a serum-free media to propagate influenza viruses using a serial dilution protocol and selecting an influenza virus that was cultured to a high HA titer and further passaged.  Based on the combined teachings of Huang et al. and Abdoli et al. as summarized below, the instant invention as claimed is rendered obvious.

Huang et al. teach the production of influenza H1N1 vaccines in serum-free suspension culture of MDCK cells.  They cultured the cells in flasks at an RPM of 80 and a temperature of 35 or 37 degrees Celsius [see culture conditions].  Cell viability was monitored and cell density was calculated [see Cell Counting].  Huang et al. also infected cells at an MOI of 0.01 and influenza virus titer was determined by hemagglutination assays (HA Titers). [See Determination of Virus titers]  Cell passage number was also studied with regard to the impact on cell growth. [see Figure 1]  However, Huang et al. do not compare HA titers between different dilutions of viral infection on cells.  

Abdoli et al. teach the production of influenza A HIN1 and H3N2 viruses in MDCK
cells by testing different multiplicity of infection (MOI) in order to determine the day-to-day
viral titer growth and determined the optimum MOI for H1N1 is 0.01 and 0.1 and for H3N2
0.001 and 0.01 [see page 946, right column].

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Huang et al. in order to compare (HA) titers (except for 0) of two or more cultures are different by 4 times or more.  One would have been motivated to do so, given the suggestion by Huang et al. that the method be used to culture influenza vaccines in serum-free environment in suspension and monitoring cell density and viability before infection along with impact that passaging has on cellular division.  There would have been a reasonable expectation of success, given the knowledge that MDCK cells can be readily monitored for the optimum multiplicity of infection in order to obtain the best viral titer, as taught by Abdoli et al.  MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Therefore, the hemagglutination assay titer and cell viability requirements are routine to one of ordinary skill in the art.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648